Defendant-respondent Tayyab’s motion for reargument or in the alternative for leave to appeal to Court of Appeals from this Court’s decision and order (173 AD2d 350), entered on May 23, 1991, granted to the extent of adding the words "including any interest accrued thereon at the bank’s then prevailing rate” following the words "disputed amount” appearing on line ten in the decretal paragraph of the aforesaid decision and order, and otherwise denied. Concur — Sullivan, J. P., Rosenberger, Wallach, Kupferman and Smith, JJ.